DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
 	To help advance prosecution and overcome the below rejection, the Examiner contacted the Applicant about potential amendments to place the case in condition for allowance. While an agreement was met during the interview hold on 07/26/2021, no authorization was given to the Examiner to make the changes. See interview summary for further details.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
 	Claim limitations a priority management module (claims 6 and 8-9), a message hub module (claims 6), and a task scheduler module (claim 7 and 9) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder module coupled with functional language configured to without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Regarding priority management module in claims 6 and 8-9, there is sufficient algorithm for performing the functions of the message hub module (see pgs. 13, 15-16, and 21-23) but insufficient physical structures for the priority management module. Fig. 3 shows a data processing server 3 that includes a task priority management module 360 and pgs. 8-9 disclose “a task priority management module 360 … [is] loaded into the memory 32 to be executed by the processor 31 … the task priority management module 360 … [is] operated on the OS 300”. This portion of the specification appears to describe the priority management module to be software. However, on pg. 29 ll. 20-29, it is disclosed that “Some of all of the components, functions, processing units, and processing means … may be implemented by hardware … [and] … may also be implemented by software by a processor”. Therefore, it is not clear if priority management module in claims 6 and 8-9 is hardware or software.
message hub module in claim 6, there is sufficient algorithm for performing the functions of the priority management module (see pgs. 7-8 and 26) but insufficient physical structures for the priority management module. Fig. 2 shows a publish-subscribe message hub server 2 that includes a publish-subscribe message hub module 220 and pgs. 5-6 disclose “a publish-subscribe message hub module 220… [is] loaded into the memory 22 to be executed by the processor 21 … the publish-subscribe message hub module 220 … [is] operated on the OS 200”. This portion of the specification appears to describe the message hub module to be software. However, on pg. 29 ll. 20-29, it is disclosed that “Some of all of the components, functions, processing units, and processing means … may be implemented by hardware … [and] … may also be implemented by software by a processor”. Therefore, it is not clear if message hub module in claim 6 is hardware or software.
Regarding task scheduler module in claims 7 and 9, there is sufficient algorithm for performing the functions of the task scheduler module (see pgs. 11 and 24) but insufficient physical structures for the priority management module. Fig. 3 shows a data processing server 3 that includes a task scheduler module 310 and pgs. 8-9 disclose “a task scheduler module 310… [is] loaded into the memory 32 to be executed by the processor 31 … the task scheduler module 310 … [is] operated on the OS 300”. This portion of the specification appears to describe the task scheduler module to be software. However, on pg. 29 ll. 20-29, it is disclosed that “Some of all of the components, functions, processing units, and processing means … may be implemented by hardware … [and] … may also be implemented by software by a processor”. Therefore, it is not clear if task scheduler module in claims 7 and 9 is hardware or software.
The Examiner notes that data source in claims 6-7 is hardware, see Fig. 4: data source server 5-1 comprises memory 52 and processor 51.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 6-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim limitation(s) a priority management module (claims 6 and 8-9), a message hub module (claims 6), and a task scheduler module (claim 7 and 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 
Regarding claim priority management module in claims 6 and 8-9, Fig. 3 and pgs. 13, 15-16, 21-23, and 29 do not disclose the corresponding structure, material, or acts for priority management module configured to: receive and set. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim message hub module in claim 6, Fig. 2 and pgs. 7-8, 26, and 29 do not disclose the corresponding structure, material, or acts for message hub module configured to: set. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim task scheduler module in claims 7 and 9, Fig. 3 and pgs. 11, 24, and 29 do not disclose the corresponding structure, material, or acts for task scheduler module configured to: receive and control. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 10, claim 10 is rejected based on its dependency to claim 8.

Allowable Subject Matter
	Claims 1-5 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
Applicant’s limitations, i.e., “setting the terminal and the default priority in priority management information in association with each other” and “a fifth step of setting, by the server, the importance level received from the data source in the priority management information in association with 20the default priority for the terminal subscribing the data; and a sixth step of referring, by the server, to the priority management information to calculate a final priority from the default priority for the terminal and the importance level” (claim 1) filed 03/12/2019 in conjunction with other limitations recited in claim 1 are novel. 
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior(s) art found is/are as follows:
Bhat et al. (US 2015/0120852 A1), which is directed to Subscriber based priority of messages in a publisher-subscriber domain; and teaches a message distribution environment 100 comprising an application server computer 120 with a publisher messaging engine (=data source), an application server computer 140 with a topic messaging engine (=server), and multiple application server computers 130A-N with subscriber messaging engines 132A-N (=terminal). The subscriber messaging engine 132 receives subscriber topic priority settings and expiry priority settings and further receives messages from topic messaging engine 142. The topic messaging engine 142 manages topic spaces to which publisher messaging engine 122 publishes messages. The subscriber messaging engine 132 includes a message prioritization program 134 that sets the message priority value for each message based on the subscriber topic priority settings and delivers the messages to the subscriber’s destination stream based on the subscriber settings. The messaging prioritization program 134 further determines whether a message has reached its threshold time of expiry by comparing the expiry threshold to the expiration time set by the publisher. In case the message reaches its threshold time of expiry, which is set by the subscriber messaging engine 132, the message can be delivered to the subscriber before expiration. In case the message has not reached its threshold time of expiry, the message is delivered based on the priority settings. Furthermore, when the message reaches its threshold time of expiry, an interrupt to the priority interrupt vector table is triggered and the message prioritization program 134 reprioritizes the messages. (Figs. 1-2, [0017]-[0032]);
Beardsmore et al. (US 2016/0269348 A1), which is directed to Monitoring of subscriber message processing in a publish/subscribe message environment; and teaches a system 100 comprising a message broker and tracking server 108 also referred to as publish/subscribe message tracking device (=server), multiple publisher devices 102/104 (=data source), and multiple subscriber devices 110/112 (=terminal). The publish/subscribe message tracking device receives a published message from a publisher device that is associated with a subscription topic, determines to monitor action completion processing of the message by at least one subscriber device, and sends the message to the subscriber device. The publish/subscribe message tracking device may also determine configured monitoring criteria, i.e., criticality level of messaging to certain subscriber devices, subscriber features such as an importance rating or other factor associated with subscriber devices. (Figs. 1 and 3-4, [0026], [0046], [0049]); and 
Beardsmore et al. (US 2012/0215873 A1), which is directed to Failure-controlled message publication and feedback in a publish/subscribe messaging environment; and teaches a message publisher 100 (=data source), a message broker 110 (=server), and multiple message subscribers 120 (=terminal). The message broker receives a subscription request from a subscriber. The request includes a topic and an importance level (=default priority). The message broker may also receive a message with an associated topic and importance criteria (=importance level) from a message publisher. The message broker then determines whether any subscriber registered for this topic and matching the importance level in the associated importance criteria has not yet been sent the message. If the result is positive, the most important subscriber is sent the message. If the result is negative, checking whether there is enough subscribers that match the importance criteria and reporting a success message to the message publisher or perform controlled failure handling. The controlled failure handling includes delivering messages to subscriber in order of importance level even when the importance criteria is not met. (Figs. 1-2 and 4, [0026], [0032]-[0035], [0039]).

setting the terminal and the default priority in priority management information in association with each other” and “a fifth step of setting, by the server, the importance level received from the data source in the priority management information in association with 20the default priority for the terminal subscribing the data; and a sixth step of referring, by the server, to the priority management information to calculate a final priority from the default priority for the terminal and the importance level” (claim 1) in conjunction with other limitations recited in the claim.
	Therefore claims 1-5 are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claim(s) 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478